DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 of US Application No. 16/455,994 are currently pending and have been examined. Applicant amended claims 1-4, 8, 10, 12-15, 19 and 20.

Response to Arguments
The previous objection to the abstract of the disclosure is withdrawn. Applicant amended the abstract to overcome the objection.

The previous rejections of claims 1-4, 6 and 7 under 35 USC § 102 and claims 5 and 8-20 under 35 USC § 103 are withdrawn in consideration of amended independent claims 1, 8 and 15. Donnelly, which was cited as the primary reference in the previous rejections, does not explicitly teach “wherein the location of the pickup/drop-off is a straight curb”, as recited in the amended claims. However, new rejections under § 103 are set forth below.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Donnelly (US 2019/0047584 A1) in view of Wood et al. (US 2019/0018413 A1, “Wood”).

Regarding claim 1, Donnelly discloses systems and methods to adjust autonomous vehicle parameters in response to passenger feedback and teaches:
providing, to a first autonomous vehicle (AV), a parameter value of a parameter associated with the pickup/drop-off (vehicle parameters for adjusting cost functions associated with planning a motion of the autonomous vehicle – see at least ¶ [0019]; e.g., stop duration for pick-up – see at least ¶ [0019]), [ ] and the parameter comprises a lateral offset that is a distance between a current longitudinal axis of the AV and a final longitudinal axis of the AV when the AV is parked at the location to perform the pickup/drop-off (the autonomous vehicle may provide in-lane or curbside pickup – see at least ¶ [0033]; i.e., in-lane or curbside pickup is a parameter associated with the pickup/drop-off where in lane pickup = 0 lateral offset while curbside pickup > 0 lateral offset);
executing, by the first autonomous vehicle (AV), the pickup/drop-off according to the parameter value (vehicle parameters for adjusting cost functions associated with planning a motion of the autonomous vehicle – see at least ¶ [0019]; e.g., stop duration for pick-up – see at least ¶ [0019]);
receiving a customer feedback related to the parameter (user interface 500 can prompt passenger to provide input data indicative of passenger experience – see at least ¶ [0135]); 
receiving a tele-operator feedback related to the parameter (a human reviewer can determine a vehicle parameter to be adjusted – see at least ¶ [0053]); 
identifying other world objects at the location (vehicle may include a perception system 103 that includes information that describes the location of objects within the surrounding environment, e.g., a camera – see at least ¶ [0025], [0112], [0119]); and
generating an optimized parameter value for executing the pickup/drop-off, wherein generating the optimized parameter value uses the parameter value, the customer feedback, the tele-operator feedback, and other world objects (at, 702, 704 and 710, passenger input data and vehicle log data are input into a machine-learned model and an adjusted vehicle parameter is output – see at least Fig. 7 and ¶ [0154]-[0164]; vehicle data log can include data provided by perception system – see at least ¶ [0158]; a human reviewer can determine a vehicle parameter to be adjusted – see at least ¶ [0053]).

Donnelly fails to teach but Wood discloses supervised movement of an autonomous vehicle and teaches:
wherein the location of the pickup/drop-off is a straight curb (drop off location 205 proximate to curb 204 – see at least Fig. 2 and ¶ [0046]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods to adjust autonomous vehicle parameters in response to passenger feedback of Donnelly to the location of the pickup/drop-off to be a straight curb, as taught by Wood, to allow the passenger to move the vehicle forward or backward to accommodate pickup/dropoff (Wood at ¶ [0050]).

	Regarding claim 2, Donnelly further teaches:
wherein the optimized parameter value is optimized for at least one of a time of day, weather conditions, neighborhood type of the location, or road speed limit at the location (optimization algorithm can consider cost functions, such as speed limits, to determine optimized variables that make up the motion plan – see at least ¶ [0041]).


wherein the parameter comprises an approach speed profile (operating parameters include speed – see at least ¶ [0035], [0040]-[0041]).

Regarding claim 4, Donnelly further teaches:
wherein the parameter further comprises a departure speed profile (operating parameters include speed – see at least ¶ [0035], [0040]-[0041]).

Regarding claim 6, Donnelly further teaches:
selecting a maneuver for the pickup/drop-off (vehicle may perform pick-up and drop-off events – see at least ¶ [0019]); 
receiving, by the first AV, the parameter value (at 710, adjusted vehicle parameter is output and received – see at least Fig. 7 and ¶ [0164]); and 
planning a path for the maneuver using the parameter value (at 714, autonomous vehicle is controlled based on a motion plan that is based on the adjusted vehicle parameter – see at least Fig. 7 and ¶ [0168]).

Regarding claim 7, Donnelly further teaches:
wherein the parameter value is associated with a type of the location (vehicle parameter adjustment can be adjusted based on geographic location, e.g., suburban or rural locations – see at least ¶ [0042]).

Claims 5, 8-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly in view of Wood, as applied to claim 1 above, and further in view of Reiley et al. (US 2019/0232974 A1, “Reiley”).

Regarding claim 5, Donnelly and Wood fail to teach but Reiley discloses a method for customizing motion characteristics of an autonomous vehicle and teaches:
executing, by a second AV, a second pickup/drop-off at the location according to the optimized parameter value of the parameter (remote computer can push updated or modified motion planning parameters to autonomous vehicle in the fleet, which can then implement these updated or modified motion planning parameters during subsequent trips in order to maintain greater levels of rider comfort – see at least ¶ [0089]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined systems and methods to adjust autonomous vehicle parameters in response to passenger feedback of Donnelly and Wood to provide for executing a second/pickup/drop-off by a second AV using the optimized parameter, as taught by Reiley, to maintain greater levels of rider comfort across the fleet (Reiley at ¶ [0089]).

Regarding claims 8 and 15, Donnelly discloses systems and methods to adjust autonomous vehicle parameters in response to passenger feedback and teaches:
providing, to a first autonomous vehicle (AV), a parameter value of a parameter associated with the pickup/drop-off (vehicle parameters for adjusting cost functions associated with planning a motion of the autonomous vehicle – see at least ¶ [0019]; e.g., stop duration for pick-up – see at least ¶ [0019]), [ ] and the parameter comprises a lateral offset that is a distance between a current longitudinal axis of the AV and a final longitudinal axis of the AV when the AV is parked at the location to perform the pickup/drop-off (the autonomous vehicle may provide in-lane or curbside pickup – see at least ¶ [0033]; i.e., in-lane or curbside pickup is a parameter associated with the pickup/drop-off where in lane pickup = 0 lateral offset while curbside pickup > 0 lateral offset);
receiving, subsequent to the AV executing the pickup/drop-off according to the parameter value, feedback related to the parameter (user interface 500 can prompt passenger to provide input data indicative of passenger experience – see at least ¶ [0135]);
generating an optimized parameter value for executing the pickup/drop-off, wherein to generate the optimized parameter value uses the parameter value and the feedback related to the parameter (at, 702, 704 and 710, passenger input data and vehicle log data are input into a machine-learned model and an adjusted vehicle parameter is output – see at least Fig. 7 and ¶ [0154]-[0164]).

Donnelly fails to teach but Wood discloses supervised movement of an autonomous vehicle and teaches:
wherein the location of the pickup/drop-off is a straight curb (drop off location 205 proximate to curb 204 – see at least Fig. 2 and ¶ [0046]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods to adjust autonomous vehicle parameters in response to passenger feedback of Donnelly to the location of the pickup/drop-off to be a straight curb, as taught by Wood, to allow the passenger to move the vehicle forward or backward to accommodate pickup/dropoff (Wood at ¶ [0050]).

Donnelly also fails to teach, but Reiley discloses a method for customizing motion characteristics of an autonomous vehicle and teaches:
in response to a request from a second AV for the parameter, providing, to the second AV, the optimized parameter value (remote computer can push updated or modified motion planning parameters to autonomous vehicle in the fleet, which can then implement these updated or modified motion planning parameters during subsequent trips in order to maintain greater levels of rider comfort – see at least ¶ [0089]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods to adjust autonomous vehicle parameters in response to passenger feedback of Donnelly to provide for executing a second/pickup/drop-off by a second AV using the optimized parameter, as taught by Reiley, to maintain greater levels of rider comfort across the fleet (Reiley at ¶ [0089]).

Regarding claims 9 and 16, Donnelly further teaches:
receiving, subsequent to the first AV executing the pickup/drop-off according to the parameter value, a customer feedback related to the parameter (user interface 500 can prompt passenger to provide input data indicative of passenger experience – see at least ¶ [0135]); and
receiving, from a tele-operator, a tele-operator feedback related to the parameter (a human reviewer can determine a vehicle parameter to be adjusted – see at least ¶ [0053]).

Regarding claims 10 and 17, Donnelly further teaches:
identifying other world objects at the location (vehicle may include a perception system 103 that includes state data that describes the location of objects within the surrounding environment, e.g., a camera – see at least ¶ [0025], [0112], [0119]); and
identifying respective risks for at least some of the other world objects, wherein the respective risks are associated with the first AV executing the pickup/drop-off according to the parameter value (heading and future locations of identified objects may be determined – see at least ¶ [0119]-[0120]; i.e., heading and future trajectory of an object is indicative of risk that the object may collide with vehicle as it performs autonomous maneuvers).

Regarding claims 11 and 18, Donnelly further teaches:
wherein generating the optimized parameter value further uses the respective risks (at, 702, 704 and 710, passenger input data and vehicle log data are input into a machine-learned model and an adjusted vehicle parameter is output – see at least Fig. 7 and ¶ [0154]-[0164]; vehicle data log can include data provided by perception system – see at least ¶ [0158]).

Regarding claim 13, Donnelly further teaches:
wherein the parameter further comprises an approach speed profile (operating parameters include speed – see at least ¶ [0035], [0040]-[0041]).

Regarding claim 14, Donnelly further teaches:
wherein the parameter further comprises a departure speed profile (operating parameters include speed – see at least ¶ [0035], [0040]-[0041]).

Regarding claim 19, Donnelly further teaches:
displaying, to the tele-operator, an augmented view of the location, wherein a representation of the AV is displayed on the augmented view, and wherein the tele-operator provides the tele-operator feedback by manipulating the augmented view (a human reviewer can use a review tool by viewing a screenshot of the environment as observed by the autonomous vehicle for one or more events, such as one or more passenger pick-up events, watch a playback of vehicle data collected around the time of the one or more events, watch a play-forward simulation of a simulated event in various scenarios, or other review actions and compare the vehicle data to the passenger's feedback – see at least ¶ [0052]).

Regarding claim 20, Donnelly further teaches:
wherein the parameter comprises at least one of an approach speed profile or departure speed profile (operating parameters include speed – see at least ¶ [0035], [0040]-[0041]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly in view of Wood and Reiley, as applied to claim 8 above, and further in view of Pao et al. (US 9,769,616 B1, “Pao”).

Regarding claims 12, Donnelly further teaches:
[ ] another parameter value of another parameter associated with another pickup/drop-off at another location (vehicle parameters for adjusting cost functions associated with planning a motion of the autonomous vehicle – see at least ¶ [0019]; e.g., stop duration pick-up – see at least ¶ [0019]) [ ].

Reiley further discloses a method for customizing motion characteristics of an autonomous vehicle and teaches:
provide, to a third AV, another parameter value of another parameter (remote computer can push updated or modified motion planning parameters to autonomous vehicle in the fleet, which can then implement these updated or modified motion planning parameters during subsequent trips in order to maintain greater levels of rider comfort – see at least ¶ [0089]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined systems and methods to adjust autonomous vehicle parameters in response to passenger feedback of Donnelly, Wood and Reiley to provide for providing another parameter value to a third AV, as further taught by Reiley, to maintain greater levels of rider comfort across the fleet (Reiley at ¶ [0089]).

Donnelly, Wood and Reiley fail to teach wherein the another location is at least one of a cul-de-sac or an airport taxi lane.

However, Pao discloses geohash-related location predictions and teaches;
wherein the another location is at least one of a cul-de-sac or an airport taxi lane (pickup location at cul-de-sac – see at least 13:6-40).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined systems and methods to adjust autonomous vehicle parameters in response to passenger feedback of Donnelly, Wood and Reiley to provide for .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AARON L TROOST/Primary Examiner, Art Unit 3668